 

Exhibit 10.1

 

ASSET PURCHASE AGREEMENT

 

This Asset Purchase Agreement (the “Agreement”), dated as of December 31, 2012
(the “Effective Date”), is made by and between (i) MEDPRO SAFETY PRODUCTS INC.,
a Nevada Corporation (“MedPro Safety”), and MEDPRO INVESTMENTS LLC, a Delaware
limited liability company (“MedPro Investments”) (collectively, “Seller”); and
(ii) GREINER BIO-ONE GmbH, an Austrian company (“Buyer” or “Greiner”); and (iii)
ATHYRIUM OPPORTUNITIES FUND (A) LP, a Delaware limited partnership (“Athyrium
Fund (A)”), ATHYRIUM OPPORTUNITIES FUND (B) LP, a Delaware limited partnership
(“Athyrium Fund (B)”), and NB ATHYRIUM LLC, a Delaware limited liability company
(“NB Athyrium”) (Athyrium Fund (A), Athyrium Fund (B) and NB Athyrium
collectively, “Athyrium”); and (iv) the following investment entities that are
party to this Agreement and for which POST ADVISORY GROUP, LLC a Delaware
limited liability company, acts as investment manager: OHIO PUBLIC EMPLOYEES
RETIREMENT SYSTEM, SOUTH CAROLINA RETIREMENT INVESTMENT COMMISSION, POST
INTERMEDIATE TERM HIGH YIELD FUND, L.P., a Delaware limited partnership, and
POST TRADITIONAL HIGH YIELD FUND, L.P., a Delaware limited
partnership(collectively “Post Advisory”).

 

WITNESSETH:

 

WHEREAS, Seller desires to sell and assign to Buyer, and Buyer desires to
purchase from Seller, all rights to the MedPro Intellectual Property (as defined
herein), upon the terms and subject to the conditions set forth herein;

 

WHEREAS, MedPro Investments has entered into certain notes with Noteholders (as
defined herein), which notes are guaranteed by MedPro Safety, that Seller wishes
to satisfy, and which Noteholders are willing to deem satisfied on the terms and
conditions herein;

 

WHEREAS, MedPro Safety and Buyer are parties to the MSM 2010 (as defined herein)
that they wish to terminate and dissolve on the terms and conditions herein, and
which termination and dissolution MedPro Investments and the Noteholders are
willing to consent to on the terms and conditions herein; and

 

WHEREAS, Seller wishes to enter into this agreement to resolve disputes with
Greiner as to the MSM 2010, terms and conditions thereof, rights and obligations
under the MSM 2010, and the subject matter thereof.

 

NOW THEREFORE, in view of the foregoing premises and in consideration of the
mutual covenants, agreements, representations and warranties herein contained,
the parties hereto agree as follows:

 

1.1          Definitions.

 

(a)          The following terms used in this Agreement shall have the
respective meanings assigned to them below:

 

“Assignment Effective Date” shall have the meaning set forth in Section 2.1 of
this Agreement.

 

“Athyrium Note Purchase Agreement” shall mean the Note Purchase Agreement by and
among MedPro Investments, MedPro Safety, and The Purchaser Named Herein (i.e.,
NB Athyrium LLC) dated October 1, 2010.

 

“Athyrium Payments” shall mean the payments to be made by Greiner pursuant to
Section 2.3(a)(i) and Section 2.3(b) of this Agreement.

 

“Contemplated Transactions” shall have the meaning set forth in Section 2.6(g)
of this Agreement.

 

 

 

 

“Copyrights” shall mean all published and unpublished works of authorship, and
all copyright rights therein or related thereto, industrial designs, industrial
models and proprietary designs, and all registrations therefor, all applications
for registration thereof and all renewals, extensions, restorations and
reversions of any of the foregoing.

 

“Effective Date” shall have the meaning set forth in the first paragraph of this
Agreement.

 

“Hooman Patent” shall mean the MedPro Intellectual Property identified on
Exhibit A-1 attached to this Agreement and all intellectual property and
proprietary rights of any kind in any jurisdiction throughout the world that are
the subject of, covered by, or within the scope of the Hooman Patent, and all
rights pertaining thereto, including, but not limited to: (a) all Patents; (b)
all Copyrights; (c) all Software and databases (including, without limitation,
all customer, supplier and distributor lists and data); (d) all Know How; and
(e) all rights of action and claims arising in connection with any of the
foregoing in the MedPro Fields of Use (as that term applies to the Hooman
Patent), all claims by reason of present or future infringement or violation of
any of the foregoing, and all rights to sue and collect damages in relation to
any such infringement or violation. “Indenture” shall mean the Indenture, dated
September 1, 2010, by and between MedPro Investments and Trustee.

 

“Interest Payments” shall have the meaning set forth in Section 2.4(a) of this
Agreement.

 

“Irrevocable Instruction” shall have the meaning set forth in Section 2.4(b) of
this Agreement.

 

“Know How” shall mean any and all trade secrets and confidential and proprietary
business information (including, but not limited to, all ideas, research and
development, know-how, formulas, compositions, processes, methods,
methodologies, techniques, technical data, designs, drawings, specifications,
customer and supplier lists, pricing and cost information, business and
marketing plans and proposals, inventions, disclosures, discoveries,
improvements, modifications, techniques, formulas, and technologies), whether or
not patented, patentable, copyrightable, reduced to practice or registered.

 

“Licensed Patents” shall mean the MedPro Intellectual Property identified on
Exhibit A-2 attached to this agreement and all intellectual property and
proprietary rights of any kind in any jurisdiction throughout the world that are
the subject of, covered by, or within the scope of the Licensed Patents, and all
rights pertaining thereto, including, but not limited to: (a) all Patents; (b)
all Copyrights; (c) all Software and databases (including, without limitation,
all customer, supplier and distributor lists and data); (d) all Know How; and
(e) all rights of action and claims arising in connection with any of the
foregoing in the MedPro Fields of Use (as that term applies to the Licensed
Patents), all claims by reason of present or future infringement or violation of
any of the foregoing, and all rights to sue and collect damages in relation to
any such infringement or violation.

 

“MedPro Fields of Use” shall mean (a) for the Hooman Patent, any and all fields
except for the blood collection and phlebotomy fields; and (b) for the Licensed
Patents, the fields of: (i) intravenous injection catheters (a/k/a “IV
catheters”) for the infusion of liquid substances into a blood vessel of a
patient; and (ii) add-on safety devices for prefilled injectable syringes for
drug delivery to a patient. For purposes of clarification, the MedPro Fields of
Use as defined in this Agreement shall not include, in whole or in part, the
field of phlebotomy or blood collection devices or processes, in which Greiner
shall have sole and exclusive rights.

 

“MedPro Intellectual Property” shall mean all intellectual property and
proprietary rights of any kind in any jurisdiction throughout the world that is
the subject of, covered by, within the scope of or otherwise relating to the MSM
2010, as amended, and all rights pertaining thereto, including, but not limited
to: (a) all Patents; (b) all Trademarks; (c) all Copyrights; (d) all Software
and databases (including, without limitation, all customer, supplier and
distributor lists and data); (e) all Know How; (f) all registrations and
applications to register any of the foregoing; (g) all rights of priority and
protection of interests therein under the laws of any jurisdiction, and tangible
embodiments of any of the foregoing (in any medium including electronic media);
(h) subsequent to the Assignment Effective Date, all licensee fees, royalties,
proceeds and other payments relating to any of the foregoing; and (i) all rights
of action and claims arising in connection with any of the foregoing, all claims
by reason of past, present or future infringement or violation of any of the
foregoing, and all rights to sue and collect damages in relation to any such
infringement or violation. For purposes of clarification only, the MedPro
Intellectual Property also shall include, but is not limited to, the Patents
identified on Exhibits A-1, A-2 and A-3 attached to this Agreement.

 

2

 

 

“MedPro Product” shall mean a product manufactured by or for MedPro Safety that
is within the MedPro Fields of Use.

 

“MSM 2010” shall mean the Medical Supply Manufacturing Agreement between MedPro
and Greiner, dated 14 July 2010, together with any and all amendments to that
document.

 

"Note Documents" shall mean the Notes, the Athyrium Note Purchase Agreement, the
Post Note Purchase Agreement, the Indenture, the Continuing Unconditional
Guarantee dated as of September 1, 2010 by and between MedPro Safety and U.S.
Bank National Association as trustee, the Pledge and Security Agreement, and any
other documents executed and delivered by MedPro Investments or MedPro Safety in
connection with the issuance of the Notes.

 

“Noteholders” shall mean collectively, Athyrium and Post Advisory. “Notes” shall
mean the MedPro Investments’ Senior Secured 14% Notes due 2016, issued pursuant
to the Athyrium Note Purchase Agreement and the Post Note Purchase Agreement.

 

“Parent Guarantor” shall mean Greiner Bio-One International AG, an Austrian
company, which is the parent of Greiner.

 

“Patents” shall mean, in any and all countries, statutory invention
registrations, patents and patent applications, patent disclosures, utility
models and industrial designs, and all provisional, continuations,
continuations-in-part, requests for continued examination, continued prosecution
applications, divisionals, renewals, reissues, extensions, and reexaminations of
any of the foregoing, and any application or patent that claims priority to any
of the foregoing or serves as a basis for a claim of priority to any of the
foregoing applications or patents, and all counterparts to any of the foregoing
in any country in the world.

 

“Person” shall mean a natural person or any legal, commercial or governmental
entity, such as, but not limited to, a corporation, general partnership, joint
venture, limited partnership, limited liability company, limited liability
partnership, trust, business association, or any person acting in a
representative capacity.

 

“Pledge and Security Agreement” shall mean the Pledge and Security Agreement
between MedPro Safety and U.S. Bank National Association, as Trustee, dated
September 1, 2010.

 

“Post Advisory Payment” shall mean the payment to be made by Greiner pursuant to
Section 2.3(a)(ii) of this Agreement.

 

“Post Note Purchase Agreement” shall mean the Note Purchase Agreement by and
among MedPro Investments, MedPro Safety, and The Purchasers Named Herein (i.e.,
accounts managed by Post Advisory Group, LLC) dated October 1, 2010.

 

“Product” shall mean any and all product or products, which in whole or in part,
are the subject of, covered by, within the scope of, or otherwise relate to the
MSM 2010 or any Intellectual Property therein or related thereto, including but
not limited to the Holder Product and the Wing Product, as both are defined and
referred to in the MSM 2010, and any other products that may exist or that may
be developed by Greiner in the future, based in whole or in part on the MedPro
Intellectual Property.

 

“Purchase Price” shall have the meaning set forth in Section 2.3 of this
Agreement.

 

3

 

 

“Series D Note Agreement” shall mean the Series D Senior Secured Promissory Note
issued by MedPro to Vision Opportunity Master Fund, Ltd. dated September 12,
2012.

 

“Software” shall mean computer programs, data and information, whether in source
code (human readable format), object code (machine readable format), firmware or
other form, and all design, development, flow charts, specifications, and other
materials, whether in electronic, paper or other form, relating to any of the
foregoing, and all use manuals, systems manuals and other documentation of any
kind, whether in electronic, paper or other form, relating to any of the
foregoing.

 

“Trademarks” shall mean all trademarks, service marks, certification marks,
trade dress, logos, slogans, trade names, service names, domain names, other
electronic identifiers (e.g., Twitter and Facebook handles), corporate names,
business names, product names, and other source identifiers, together with all
translations, adaptations, derivations and combinations thereof, and all
applications to register, registrations and renewals directed to any of the
foregoing, together with all rights of priority and counterparts to any of the
foregoing in any country in the world, and all goodwill associated with any of
the foregoing.

 

“Trustee” shall mean U.S. Bank National Association, solely in its capacity as
initial trustee of the notes described in the Indenture.

 

“Unconditional Guarantee” shall mean the Amended and Restated Continuing
Guarantee between MedPro Safety to Trustee dated October 1, 2010.

 

“VCI” shall mean Visual Connections, Inc.

 

“VCI Technology Agreements” shall mean (i) the Technology Agreement between
MedPro Safety Products, Inc. and VCI dated April 9, 2004; (ii) the Technology
Acquisition Agreement between MedPro Safety Products, Inc., Hooman Asbaghi, and
VCI dated June 16, 2008; and (iii) the Settlement and Release Agreement between
MedPro Safety and VCI dated August 16, 2010.

 

“Vision” shall mean Vision Opportunity Master Fund, Ltd., the holder of a
controlling ownership interest in the capital stock of MedPro Safety, and its
affiliates including Vision Capital Advisors LLC.

 

2.1          Purchased Assets.

 

(a)          Immediately upon receipt by the Noteholders of Greiner’s payment of
the monies owed pursuant to Section 2.3(a) below of this Agreement (“Assignment
Effective Date”), Seller absolutely and irrevocably assigns, sells, and
transfers to Greiner, and its designees, and their respective successors and
assigns, all right, title, and interest throughout the world in and to all
MedPro Intellectual Property Rights free and clear of all debts, security
interests, liens, licenses and other encumbrances (all of the foregoing
individually and/or collectively “Transferred Rights”). The Transferred Rights
shall be deemed conveyed effective on the Assignment Effective Date.

 

(b)          Seller agrees to execute the Intellectual Property Assignment
Agreement attached to this Agreement at Exhibit B hereto concurrently with the
execution of this Agreement (which Intellectual Property Assignment Agreement
shall not be effective until the Assignment Effective Date), and any and all
other documents and agreements reasonably requested by Greiner to evidence the
intent or effectiveness of the assignment, sale and transfer contemplated by
Section 2.1 of this Agreement at no additional consideration to Seller.

 

(c)          Noteholders acknowledge and agree that all debts, security
interests, liens, licenses and other encumbrances of the Noteholders (to the
extent any exist, whether or not perfected), directly or indirectly, in the
MedPro Intellectual Property shall be released in full effective on Assignment
Effective Date, and Noteholders agree to execute concurrently with the execution
of this Agreement the security release documents attached to this Agreement at
Exhibit D, which security release documents shall not be effective until the
Assignment Effective Date. From and after the Assignment Effective Date,
Noteholders and Seller agree to reasonably cooperate and reasonably assist
Greiner in connection with the release and extinguishment of such security
interests, liens and encumbrances and to execute any and all other documents
reasonably requested by Greiner to evidence the intent or effectiveness of such
release and extinguishment.

 

4

 

 

(d)          Each Party acknowledges and agrees that given the Irrevocable
Instructions, and notwithstanding any covenant of, or restriction or prohibition
on, either MedPro Safety or MedPro Investments for the benefit of any of the
Noteholders or of the Trustee, the assignment, sale and transfer of the MedPro
Intellectual Property Rights pursuant to this Agreement shall not be contingent
on any of the Noteholders’ receipt of the Interest Payments, in whole or in
part, and shall be contingent only on Greiner’s payments pursuant to Section
2.3(a).

 

2.2          Termination of MSM 2010.

 

(a)          MedPro Safety and Greiner hereby agree that the MSM 2010 is
terminated as of the Assignment Effective Date, and thereafter, the MSM 2010 and
all provisions, terms and conditions and amendments thereof, shall be of no
further force and effect notwithstanding anything to the contrary set forth in
the MSM 2010 including, but not limited to, any provision that the MSM 2010
expressly states shall survive termination or expiration. For the sake of
clarification, no provision, term or condition of the MSM 2010 shall survive
termination of the MSM 2010 on the Assignment Effective Date. Athyrium, Post
Advisory and MedPro Investments consent to the termination of the MSM 2010
pursuant to Section 2.2(g) of this Agreement.

 

(b)          MedPro acknowledges and agrees that the payment due from Greiner
under the MSM 2010 on January 15, 2013 and all payments due thereafter as well
as all other obligations of Greiner under MSM 2010 shall be suspended, pending
payment by Greiner of the payments due under Section 2.3(a) below to the
Noteholders on March 1, 2013, and that once Greiner makes the payments due under
Section 2.3(a) below to the Noteholders on March 1, 2013, Greiner shall be
deemed to have paid and satisfied in full all outstanding obligations under MSM
2010.

 

(c)          If for any reason (including due to the termination of this
Agreement prior to or on March 1, 2013) Greiner fails to make the payments due
under Section 2.3(a) below on March 1, 2013, all rights and obligations of the
parties thereto under MSM 2010 will be immediately reinstated, as if they had
never been suspended, and the parties thereto will promptly, and in any event no
later than March 15, 2013, make all payments that would have been due under the
terms of the MSM 2010 during the suspension period but for the fact that such
payment obligations were suspended pursuant to this section (together with all
interest and penalties accruing thereon from the date such payments would have
been due). The immediately preceding sentence shall survive any expiration or
termination of this Agreement. Each Party acknowledges and agrees that this
Section 2.2(c), any obligation imposed on Greiner to pay any amounts under the
MSM 2010, and any payment by Greiner of any amounts under the MSM 2010 are
without prejudice to Greiner’s right to dispute, in whole or in part, the MSM
2010.

 

(d)          MedPro’s obligations under the MSM 2010, and Greiner’s right to
terminate the MSM 2010 under the MSM 2010, shall continue through and until the
Assignment Effective Date. MedPro’s ongoing obligations include, without
limitation, forbearing from any license grant to any third party inconsistent
with the exclusive rights granted to Greiner, providing design assistance and
design validation services, maintaining design controls, securing regulatory
approvals, making marketing contribution payments, renegotiating the marketing
contribution in good faith upon request, and protecting confidential
information.

 

(e)          Effective as of the Assignment Effective Date, Seller, each for
itself and its respective successors and assigns, does hereby release and
discharge Greiner and its affiliates, and the employees, agents, officers and
directors of each of the foregoing, and the respective successors and assigns of
each of the foregoing, from any and all further obligations, liability, claims,
costs and causes of action arising from any set of facts, under any theory,
known or unknown, from the beginning of time to the Effective Date relating to
or arising under the MSM 2010, or the MedPro Intellectual Property, including
those claims arising out of, or relating to, the MSM 2010. Effective as of the
Assignment Effective Date, Greiner, for itself and its successors and assigns,
does hereby release and discharge Seller, and the employees, agents, officers
and directors of each of the foregoing, and the respective successors and
assigns of each of the foregoing, from any and all further obligations,
liability, claims, costs and causes of action arising from any set of facts,
under any theory, known or unknown, from the beginning of time to the Effective
Date relating to or arising under the MSM 2010, or the MedPro Intellectual
Property, including those claims arising out of, or relating to, the MSM 2010.

 

5

 

 

(f)          SELLER ACKNOWLEDGES THAT THE RELEASE CONTAINED IN SECTION 2.2(e)
ABOVE MAY EXTEND TO CLAIMS THAT SELLER DOES NOT KNOW OR SUSPECT TO EXIST IN ITS
FAVOR AT THE TIME OF EXECUTING THIS AGREEMENT. SELLER HEREBY EXPRESSLY WAIVES
ANY AND ALL PROVISIONS, RIGHTS AND BENEFITS CONFERRED UNDER ANY LAW OF THE
UNITED STATES OR ANY STATE OR TERRITORY OF THE UNITED STATES, OR PRINCIPLE OF
COMMON LAW, THAT PROTECTS SELLER FROM RELEASING ANY CLAIMS THAT IT DOES NOT KNOW
OR SUSPECT TO EXIST IN ITS FAVOR AT THE TIME OF EXECUTING THIS AGREEMENT, WHICH
IF KNOWN BY SELLER HAVE MATERIALLY AFFECTED ITS DECISION TO ENTER INTO THIS
AGREEMENT. THE CLAIMS RELEASED IN SECTION 2.2(e) SHALL BE DEEMED TO BE FULLY,
FINALLY, AND FOREVER SETTLED AND RELEASED UPON THE EXECUTION OF THIS AGREEMENT,
WITHOUT REGARD TO THE SUBSEQUENT DISCOVERY OR EXISTENCE OF FACTS RELATING TO THE
CLAIMS RELEASED IN SECTION 2.2(e) IN ADDITION TO OR DIFFERENT FROM THOSE THAT
SELLER BELIEVED TO BE TRUE ON THE DATE OF THE EXECUTION OF THIS AGREEMENT.

 

(g)          Pursuant to Section 6.2(d) of that certain Purchase and Sale
Agreement, dated as of September 1, 2010, between MedPro Investments and MedPro
Safety, MedPro Safety may not terminate or agree to terminate the MSM 2010
without the prior written consent of MedPro Investments and the Trustee. In
consideration of the Noteholders receiving the MedPro Assignment (as defined
below) and being the beneficiaries of the irrevocable designation and
instruction described in Section 2.3 of this Agreement, each of the Noteholders
and MedPro Investments hereby consents to (and agree to instruct the Trustee to
consent to) MedPro Safety’s agreement to terminate the MSM 2010 as of the
Assignment Effective Date and acknowledges that such termination shall terminate
MedPro Investment’s and MedPro Safety’s rights to receive (and the Noteholder’s
security interest in) all royalty, license fees and other payments under Section
2.2 of the MSM 2010 that are suspended in accordance with this Agreement and/or
that would have become due and payable after the Assignment Effective Date,
portions of which payments would have otherwise been applied toward MedPro
Investments’ obligations under the Notes.

 

2.3          Purchase Price.

 

In consideration of the assignment, sale and transfer by Seller to Greiner of
the MedPro Intellectual Property pursuant to this Agreement, and provided that
this Agreement shall not have been terminated prior to such assignment, sale and
transfer, Greiner shall pay MedPro Safety the payments described in this Section
2.3 (the “Purchase Price Payments”). In consideration of the consent of the
Noteholders set forth in Section 2.2(g), (i) MedPro Safety and, if, and to the
extent, MedPro Investments has any interest in the Purchase Price payments,
MedPro Investments, hereby presently and irrevocably sell, assign and transfer
all of MedPro Safety’s and MedPro Investments’ right, title and interest in and
to (x) the Athyrium Payments to Athyrium and (y) the Post Advisory Payment to
Post Advisory, in each case, free and clear of all debts, liens, licenses,
claims, security interests and other encumbrances (such sale, assignment and
transfer, the “MedPro Assignment”) and (ii) each of MedPro Safety and MedPro
Investments hereby agrees that such payments are irrevocably designated by
MedPro Safety and MedPro Investments, and irrevocably instructs Greiner to make
such payments directly, to the Noteholders in accordance with the following
(which payments shall be made free and clear of any set-off, lien, reduction,
counterclaim or withholding):

 

(a)          on March 1, 2013, the sum of Twenty-Two Million United States
Dollars (US $22,000,000) to the Noteholders Athyrium and Post Advisory, said
payment to be made in accordance with the following:

 

6

 

 

(i) one payment of Seven Million Six Hundred Sixty Seven Thousand Five Hundred
Eighty Three United States Dollars (US $7,667,583) to Athyrium, by wire transfer
of immediately available funds, such amount to be further broken down as follows
and paid to the accounts and in accordance with the wiring instructions
specified below:

 

(A)          Four Million Eighty Nine Thousand Three Hundred Seventy Eight
United States Dollars (US $4,089,378) paid to NB Athyrium in accordance with the
applicable wire transfer instructions set forth in Schedule C,

 

(B)          Two Million Two Hundred Thirty Eight Thousand Four Hundred Twenty
Three United States Dollars (US $2,238,423) paid to Athyrium Fund (A) in
accordance with the applicable wire transfer instructions set forth in Schedule
C, and

 

(C)          One Million Three Hundred Thirty Nine Thousand Seven Hundred Eighty
Two United States Dollars (US $1,339,782) paid to Athyrium Fund (B) in
accordance with the applicable wire transfer instructions set forth in Schedule
C; and

 

(ii) another payment of Fourteen Million Three Hundred Thirty Two Thousand Four
Hundred Seventeen United States Dollars (US $14,332,417) to the managed accounts
of Post Advisory, by wire transfer of immediately available funds to the
accounts set forth in Schedule C and in accordance with the applicable wiring
instructions set forth in Schedule C, with the amount set forth in this
paragraph 2.3(a)(ii) to be further broken down in amounts to be provided by Post
Advisory to Greiner not less than five (5) business days prior to the date on
which such payment is due, with such payments designated first to the payment of
any accrued interest, with the remainder applied to repay principal (including a
discounted repayment of outstanding notes, to the extent such remaining amount
is insufficient to repay the principal amount of the Notes in full); and

 

(b)          on February 1, 2014, the sum of Seven Million Four Hundred Thousand
United States Dollars (US $7,400,000) to Athyrium, by wire transfer of
immediately available funds, such amount to be further broken down as follows
and paid to the accounts and in accordance with the wiring instructions
specified below:

 

(i)          Three Million Nine Hundred Forty Six Thousand Six Hundred Sixty Six
United States Dollars (US $3,946,666) paid to NB Athyrium in accordance with the
applicable wire transfer instructions set forth in Schedule C;

 

(ii)          Two Million One Hundred Sixty Thousand Three Hundred Seven United
States Dollars (US $2,160,307) paid to Athyrium Fund (A) in accordance with the
applicable wire transfer instructions set forth in Schedule C; and

 

(iii)          One Million Two Hundred Ninety Three Thousand Twenty Seven United
States Dollars (US $1,293,027) paid to Athyrium Fund (B) in accordance with the
applicable wire transfer instructions set forth in Schedule C.

 

(c)          Greiner acknowledges and agrees that, subject to the immediately
following sentence, following the occurrence of the Assignment Effective Date,
Greiner’s obligation to make the payment to Athyrium described in Section 2.3(b)
of this Agreement shall be unconditional and irrevocable and, without limiting
the generality of the foregoing, shall not be excused by reason of any breach by
any other party of any provision of this Agreement or any other agreement. The
Parties acknowledge and agree that the immediately foregoing sentence shall have
no effect on, or otherwise diminish, any claim that Greiner has against MedPro
Safety or MedPro Investment for any breach of any provision of this Agreement or
any other agreement, or against any of the Noteholders for breach of any
provision of this Agreement.

 

7

 

 

(d)          The collective amounts set forth in this paragraph, totaling Twenty
Nine Million Four Hundred Thousand United States Dollars (US $29,400,000), is
referred to collectively as the “Purchase Price”.

 

(e)          If any portion of any Purchase Price Payment shall not be received
by the Noteholder entitled thereto on the date such payment shall be due,
interest shall accrue on the amount of such late payment at a rate of two
percent (2%) per month from and including the due date of such payment, to, but
excluding, the date such late payment is actually received. Such interest shall
be paid in United States Dollars and shall be payable upon demand of the
applicable Noteholder.

 

2.4           Payment by MedPro, and Suspension and Termination of Notes.

 

(a)          MedPro Investments, with the agreement and direction of the
Noteholders, shall cause the Trustee to pay to Noteholders no later than January
30, 2013 the total sum of all funds held by Trustee in the interest reserve
account relating to the Notes, less the amount of any fees owning to the Trustee
on such date, which net amount shall be equal to a total of Five Hundred Thirty
Nine Thousand Five Hundred and Five United States Dollars (US $539,505) to
Athyrium and Post Advisory, said payment to be made in equal one-half shares to
Athyrium and to Post Advisory by wire transfer of immediately available funds to
the accounts and in accordance with the wiring instructions specified below with
respect to each of the Noteholders (which payments shall be made free and clear
of any set-off, lien, reduction, counterclaim or withholding)

 

(i)          with the equal one-half share to Athyrium and further broken down
in accordance with a schedule of payments to be provided to MedPro Investments
by Athyrium prior to the date of the Interest Payments; and

 

(ii)          the equal one-half share to Post Advisory in accordance with the
applicable wire transfer instructions set forth in Schedule C and further broken
down in accordance with a schedule of payments, if any, to be provided to MedPro
Investments by Post Advisory prior to the date of the Interest Payments.

 

The monies identified in this Section 2.4(a) are referred to as “Interest
Payments”.

 

(b)          MedPro Investments and the Noteholders agree to irretrievably and
irrevocably instruct the Trustee to pay the Interest Payments to the Noteholders
in accordance with Section 2.4(a) of this Agreement on or before January 30,
2013, and shall concurrently with the execution of this Agreement execute the
written instruction to the Trustee attached to this Agreement at Exhibit E (the
“Irrevocable Instruction”). MedPro Investments shall immediately deliver such
executed written instruction to Trustee (with a copy to the Noteholders) on the
Effective Date of this Agreement.

 

(c)          Upon satisfactory receipt of the foregoing sum to be paid by MedPro
Investments, the Noteholders agree that the payment of interest on the Notes
that is otherwise due on January 30, 2013 shall be suspended, pending payment of
the sums by Greiner on March 1, 2013 pursuant to Section 2.3(a) of this
Agreement. If for any reason (including due to the termination of this Agreement
prior to or on March 1, 2013) Greiner fails to make the payments due under
Section 2.3(a) above on March 1, 2013, all rights of the Noteholders under the
Notes will be immediately reinstated, as if they had never been suspended, and
all payments that would have been due under the terms of the Notes during the
suspension period but for the fact that such payments were suspended pursuant to
this section shall be promptly paid by the Person responsible therefor under the
applicable Note Document (together with all interest and penalties accruing
thereon from the date such payments would have been due). The immediately
preceding sentence shall survive any expiration or termination of this
Agreement. Each Party acknowledges and agrees that this Section 2.4(c), any
obligation imposed on Greiner to pay any amounts under the MSM 2010, and any
payment by Greiner of any amounts under the MSM 2010 are without prejudice to
Greiner’s right to dispute, in whole or in part, the MSM 2010.

 

8

 

 

(d)          Noteholders agree that upon receipt of the payments required in
Section 2.3(a) from Greiner on March 1, 2013 and the payments made pursuant to
this Section 2.4, and in consideration of the MedPro Assignment and Greiner’s
agreement to pay the amount set forth in Section 2.3(b), the Notes shall be
deemed fully satisfied and shall be cancelled, and all of the related Note
Documents shall be terminated.

 

(e)          (i) MedPro Safety hereby represents and warrants to the Noteholders
that (A) its location, within the meaning of Section 9-307 of the Uniform
Commercial Code, as in effect in the state of Delaware, is, and for the last
five years has been, Nevada, (B) its exact legal name, as it appears in its
charter, is, and for the last five years has been, “MedPro Safety Products,
Inc.”, (C) its organizational identification number is C31949-1999 and (D)
MedPro Safety has not merged, consolidated or amalgamated with, or acquired all
or substantially all of the assets of, any other Person in the past five years.

 

          (ii) MedPro Investments hereby represents and warrants to the
Noteholders that (A) its location, within the meaning of Section 9-307 of the
Uniform Commercial Code, as in effect in the state of Delaware, is, and since
its inception on July 20, 2010, has been, Delaware, (B) its exact legal name, as
it appears in its charter, is, and since its inception on July 20, 2010, has
been, “MedPro Investments, LLC”, (C) its organizational identification number is
4850302 and (D) MedPro Investments has not merged, consolidated or amalgamated
with, or acquired all or substantially all of the assets of, any other Person in
the past five years.

 

(f)          Each of MedPro Safety and MedPro Investments hereby authorizes each
of the Noteholders or its respective designee, to execute, record and file such
financing statements (and amendment and continuation statements with respect to
such financing statements when applicable) naming each of MedPro Safety and
MedPro Investments as the debtor/seller and such Noteholder as the secured
party/purchaser with respect to the Athyrium Payments, in the case of Athyrium,
and the Post Advisory Payment, in the case of Post Advisory, as may be necessary
to perfect such Noteholder’s interest in the Purchase Price Payments.

 

(g) If, notwithstanding the intent of the parties hereto, the MedPro Assignment
is held not to be a sale of the accounts which are the subject of the MedPro
Assignment, this Agreement shall constitute a security agreement and each of
MedPro Safety and MedPro Investments does hereby grant a first priority security
interest in and to the Athyrium Payments, in the case of Athyrium, and the Post
Advisory Payment, in the case of Post Advisory, in each case, whether now owned
or hereafter acquired or arising, and wherever located, and any proceeds (as
such term is defined in the Uniform Commercial Code as in effect in the state of
Delaware) thereof, for the benefit of such Noteholder, to secure payment to such
Noteholder of amounts equal to the Athyrium Payments, in the case of Athyrium,
and the Post Advisory Payment, in the case of Post Advisory, as they become due
and payable, and each of MedPro Safety and MedPro Investments does hereby
authorize each Noteholder to file such financing statements (and amendment and
continuation statements with respect to such financing statements when
applicable) and take all other action as may be necessary to perfect such
security interests.

 

(h) Until Greiner has made the payments required of Greiner under Section 2.3 of
this Agreement, neither MedPro Safety nor MedPro Investments shall effect any
change (i) in its legal name, (ii) in its organizational identification number,
if any, or (iii) in its jurisdiction of organization (in each case, including by
merging with or into any other entity, dissolving, liquidating, reorganizing or
organizing in any other jurisdiction), until (A) it shall have given the
Noteholders not less than 30 days’ prior written notice of its intention so to
do, clearly describing such change and providing such other information in
connection therewith as the Noteholders may reasonably require for purposes of
taking the actions set forth in the following clause (B) and (B) it shall have
taken all action reasonably satisfactory to the Noteholders to maintain the
perfection and priority of the first priority security interest of and for the
benefit of Noteholders in and to the Purchase Price Payments.

 

9

 

 

(i)          Each of MedPro Safety and MedPro Investments shall, at their own
sole cost and expense, promptly execute and deliver, and cause to be promptly
executed and delivered, such additional documents, certificates and instruments
(including, without limitation, Officer’s Certificates and Opinions of Counsel
(as such terms are defined in the Indenture)), and promptly perform such
additional acts (including, without limitation, the provision of any indemnity),
as may be required by the Trustee in order for the Trustee to carry out all of
the provisions of the Irrevocable Instruction (including, without limitation,
paying the Interest Payments to the Noteholders). In the event that the Trustee
shall require any additional documents, certificates or instruments to be
executed and delivered, or any additional acts to be taken (including, without
limitation, the provision of any indemnity), by a Noteholder, any such
execution, delivery or act shall be at the sole cost and expense of MedPro
Safety and MedPro Investments.

 

2.5           License Back.

 

(a)          Upon the Assignment Effective Date (as defined herein), Greiner
grants to MedPro Safety, subject to the terms and conditions of this Agreement,
an exclusive, worldwide, royalty-free, fully paid up license to MedPro under the
the Hooman Patent and the Licensed Patents in the MedPro Fields of Use as
applicable to the Hooman Patent and the Licensed Patents, respectively, for
MedPro to make, sell, offer for sale and use MedPro Products in the MedPro
Fields of Use as applicable to the Hooman Patent and the Licensed Patents.

 

(b)          The license granted pursuant to this Section 2.5 with respect to
the Hooman Patent shall be transferrable and shall include the right to grant
sublicenses. The license granted pursuant to this Section 2.5 with respect to
the Licensed Patents shall be transferrable and shall include the right to grant
sublicenses, provided that no such transfer or sublicense is made to any Person
for whom ten (10%) or more of its annual revenue or five million U.S dollars (US
$5,000,000) in gross revenue for its most recently completed fiscal year was
derived from, or attributed to, sales in the blood collection or phlebotomy
field or market.

 

(c)          The license granted in this Section 2.5 shall include the right for
MedPro to retain all license fees, royalties, proceeds and other payments
received by MedPro relating to exercise of the license granted within the scope
of the rights set forth in Section 2.5(a) and 2.5(b) of this Agreement

 

(d)          Any license fee, royalty or other payment of any kind that is or
may be due or may become due to any third party for making, use, offer for sale,
sale or import of any product by or for MedPro Safety, will be the sole
responsibility of MedPro Safety and not Greiner or any of its affiliates.

 

(e)          The term of the license granted to MedPro Safety pursuant to this
Section 2.5 with respect to the Hooman Patent shall extend from the Assignment
Effective Date until the last patent contained in the Hooman Patent expires. The
term of the license granted to MedPro Safety pursuant to this Section 2.5 with
respect to the Licensed Patents shall extend from the Assignment Effective Date
until the last patent contained in the Licensed Patents expires. Notwithstanding
in the above or any provision to the contrary in this Section 2.5, MedPro Safety
expressly acknowledges and agrees that Greiner shall have the right to practice
any of the intellectual property rights which is the subject of, covered by or
within the scope of any Patent contained in the Hooman Patent or in the Licensed
Patents once such Patent expires.

 

(f)          MedPro Safety shall:

 

(i)          MedPro Safety shall design and develop, and produce and deliver to
Greiner, no later than December 31, 2015, a fully operational and functional
prototype of at least one of the MedPro Products in each of the MedPro Fields of
Use (as that term applies to the Licensed Patents) practicing at least one claim
in each Patent contained in the Licensed Patents; and

 

(ii)          MedPro Safety shall, no later than December 31, 2017,
commercialize (and notify Greiner of such commercialization of) at least one of
the MedPro Products in each of the MedPro Fields of Use (as that term applies to
the Licensed Patents) practicing at least one claim in each Patent contained in
the Licensed Patents and promptly notify Greiner of such commercialization.

 

10

 

 

(g)          Greiner shall have the right, at its sole discretion, to terminate
the license and rights granted to MedPro Safety pursuant to this Section 2.5:

 

(i) if MedPro Safety or MedPro Investments breaches any of the representations
or warranties of MedPro Safety or MedPro Investments pursuant to this Agreement;

 

(ii) if MedPro Safety breaches any term or condition of this Section 2.5 or uses
or practices any of the Hooman Patent or any of the Licensed Patents outside the
scope of the license or rights granted in this Section 2.5;

 

(iii) if MedPro Safety has not designed and developed, and produced and
delivered to Greiner, by December 31, 2015, a fully operational and functional
prototype of at least one of the MedPro Products in each of the MedPro Fields of
Use (as that term applies to the Licensed Patents) practicing at least one claim
in each Patent contained in the Licensed Patents, then Greiner shall have the
right to terminate the license and rights with respect to such applicable MedPro
Product, such applicable MedPro Fields of Use (as that term applies to the
Licensed Patents) and such applicable Licensed Patents;

 

(iv) if MedPro Safety has not, by December 31, 2017, commercialized (and
notified Greiner in writing of such commercialization) at least one of the
MedPro Products in each of the MedPro Fields of Use (as that term applies to the
Licensed Patents) practicing at least one claim in Patent contained in each of
the Licensed Patents, then Greiner shall have the right terminate the license
and rights with respect to such applicable MedPro Product, such applicable
MedPro Fields of Use (as that term applies to the Licensed Patents) and such
applicable Licensed Patents;

 

(v) if MedPro Safety (A) discontinues its business as now conducted, (B) sells
or grants rights to any product line or division that includes any MedPro
Product, or (C) directly or indirectly assigns, transfers, sublicenses or
encumbers any of its rights under this Agreement in violation of the terms
hereof without the prior express written consent of Greiner; or

 

(vi) if MedPro Safety (A) undergoes any direct or indirect change in the
ownership or control of fifty (50%) percent or more of its then outstanding
capital stock, or (B) sells all or substantially all of its assets. The parties
agree that this Section 2.5(g)(vi) shall not apply with respect to the license
granted in this Agreement to the Hooman Patent.

 

(h)          Greiner makes no representation or warranty of any kind with
respect to the license or rights granted in this Section 2.5, or with respect to
the Hooman Patent or the Licensed Patents. The license and rights granted in
this Section 2.5 are granted “AS IS” without any warranty of any kind. GREINER
EXPRESSLY DISCLAIMS ALL REPRESENTATIONS AND WARRANTIES, EXPRESS, IMPLIED OR
ARISING BY CUSTOMER OR TRADE, INCLUDING, BUT NOT LIMITED TO, WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND NON-INFRINGEMENT.

 

(i)          IN NO EVENT SHALL GREINER BE LIABLE TO MEDPRO SAFETY OR MEDPRO
INVESTMENTS, OR ANY OF THEIR AFFILIATES, OR ANY OF THEIR CUSTOMERS OR ANY USER
OF ANY PRODUCT MADE, USED, OFFERED FOR SALE, SOLD OR IMPORTED WITHIN THE SCOPE
OF THE LICENSE OR RIGHTS GRANTED IN THIS SECTION 2.5 FOR ANY INDIRECT, SPECIAL,
INCIDENTAL, PUNITIVE OR CONSEQUENTIAL DAMAGES OR OTHERWISE IN CONNECTION WITH
THIS AGREEMENT AS, BUT NOT LIMITED TO, LOSS OF SALES, LOSS OF PROFIT, LOSS OF
TURNOVER, OR LOSS OF BUSINESS OPPORTUNITIES.

 

(j)          Sections 2.11(a) and (b) of this Agreement are expressly set forth
in this Section 2.5 as restrictions and conditions on the license granted to
MedPro Safety in this Section 2.5.

 

11

 

 

(k)          In the event that MedPro Safety or MedPro Investments becomes aware
of any infringement of any of the Hooman Patent or any of the Licensed Patents
within the MedPro Fields of Use, MedPro Safety shall promptly notify Greiner in
writing of such suspected infringement.

 

(l)          Greiner retains all rights in and to the MedPro Intellectual
Property not expressly licensed in this Section 2.5 to MedPro Safety, including
the right to make, use, offer for sale, sell and import any product or process
in any field of use, market or industry not expressly granted in this Section
2.5. Nothing in this Agreement requires or obligates Greiner to provide,
disclose or license to MedPro Safety or MedPro Investments any Patents,
Know-How, Copyrights or other intellectual property or proprietary rights
created, conceived, reduced to practice, designed or developed on or after the
Effective Date of this Agreement.

 

(m)          Notwithstanding any term or condition in this Section 2.5 to the
contrary, Greiner shall have the right under the Hooman Patent and the Licensed
Patents to make and use any products or processes for research and development
purposes, and for purposes of preparing, filing, completing and pursuing any
application, approval or license from any governmental entity, including, but
not limited to the United States Food and Drug Administration or its equivalent
in any other jurisdiction.

 

2.6          Representations and Warranties of Seller.

 

Each of MedPro Safety and MedPro Investments, jointly and severally, represents
and warrants to Greiner and each of the Noteholders that, as of the Effective
Date and continuing through the Assignment Effective Date:

 

(a)          It owns all right, title and interest in and to all MedPro
Intellectual Property, free and clear of any debts, security interests, liens,
licenses (including, but not limited to, any licenses from MedPro Safety or
MedPro Investments to VCI and any licenses from VCI to MedPro Safety or MedPro
Investments) or other encumbrances (other than Noteholders’ security interests
to be released on the Assignment Effective Date pursuant to Section 2.1 of this
Agreement) on such right, title or interest, or any of the MedPro Intellectual
Property, and that such right, title and interest is valid and marketable.

 

(b)          There are no security interests, liens or other encumbrances, or
claims of any kind by a Person not a party to this Agreement, on or in respect
of the Purchase Price Payments other than those in favor of the Noteholders
created hereunder.

 

(c)          Subject to the immediately following sentence, to Seller’s
knowledge, after having completed a reasonable investigation, all MedPro
Intellectual Property is valid and enforceable, and to Seller’s knowledge, after
having completed a reasonable investigation, Seller is not aware of any fact or
basis for challenging the validity or enforceability of any of the MedPro
Intellectual Property. The following patents and patent applications are
expressly excluded from the scope of this Section 2.6(c): WO 03/022340A; US
2003/0050608A; WO 02/26284A; EP 1 221 305A; EP 0 367 398 B1; US 5,591,138; US
5,472,430; US 5,472,430, US 5,718,239; US 6,984,223; US 5,893,845; and US
7,524,308.

 

(d)          Subject to the immediately following sentence, to Seller’s
knowledge, none of the MedPro Intellectual Property infringes or otherwise
violates any intellectual property or proprietary rights of any third party,
including, but not limited to, any Patents or Know How of any third party. The
following patents and patent applications are expressly excluded from the scope
of this Section 2.6(d): WO 03/022340A; US 2003/0050608A; WO 02/26284A; EP 1 221
305A; EP 0 367 398 B1; US 5,591,138; and US 5,472,430; US 5,472,430, US
5,718,239; US 6,984,223; US 5,893,845; and US 7,524,308.

 

(d)          It has taken reasonable security measures to protect the secrecy,
confidentiality and value of all of the material MedPro Intellectual Property
(excluding any issued Patents or published patent applications).

 

(e)          It owns and possesses sufficient rights to grant the rights granted
herein.

 

12

 

 

(f)          It has not granted any power of attorney affecting or with respect
to the MedPro Intellectual Property that remains outstanding.

 

(g)          On a consolidated and non-consolidated basis, each of MedPro Safety
and MedPro Investments is not now insolvent and will not be rendered insolvent
by any of the rights, duties, obligations or transactions contemplated by this
Agreement (collectively the “Contemplated Transactions”). As used in this
Agreement, insolvent means the sum of the debts and other provable liabilities
of each of MedPro Safety and MedPro Investments, respectively, exceeds the
present fair saleable value of such party’s respective assets. Each of MedPro
Safety and MedPro Investments also represents and warrants that it has adequate
capitalization for its currently contemplated business and transactions and that
it has not and will not incur debts that will be beyond its ability to pay as
such debts mature.

 

(h)          Immediately after giving effect to the consummation of the
Contemplated Transactions on a consolidated and non-consolidated basis: (i) each
of MedPro Safety and MedPro Investments will be able to pay its respective
liabilities when they become due and payable in the ordinary course of its
business; (ii) each of MedPro Safety and MedPro Investments will have adequate
capital with which to conduct its respective present or proposed business; (iii)
each of MedPro Safety and MedPro Investments will have assets (calculated at a
fair market value) that exceed its respective liabilities; and (iv) each of
MedPro Safety and MedPro Investments will be able to satisfy promptly and in
accordance with their terms any pending, threatened or reasonably anticipated
(A) litigation, (B) final judgments, and (C) actions for money damages (taking
into account the maximum probable amount of any such judgments and the earliest
reasonable time at which such judgments might be rendered), as well as all other
obligations of MedPro Safety and/or MedPro Investments. The cash available to
each of MedPro Safety and MedPro Investments, after taking into account all
other anticipated uses of cash, will be sufficient to pay all such respective
debts and judgments promptly in accordance with their terms.

 

(i)          Seller stipulates and acknowledges that it entered into the
Contemplated Transactions of its own accord and was represented by counsel at
all relevant times, and the Contemplated Transactions represent the valid,
legitimate and unfettered exercise of the Seller’s business judgment such that
the proposed Contemplated Transactions represent a valid exercise of the
corporate purposes of the Seller. Seller acknowledges that it has received
reasonably equivalent value in connection with the consideration hereunder and
Seller agrees to indemnify Buyer from and against any and all liabilities,
claims, demands, actions, losses, damages, costs and expenses (including,
without limitation, labor costs, transport costs, costs for accommodation of
employees, court costs and reasonable attorneys’ fees), in connection with the
Contemplated Transactions.

 

(i)          There are no prior agreements of any nature affecting MedPro
Safety’s or MedPro Investments’ right and abilities to grant the exclusive
rights set forth in this Agreement, or otherwise relating to the MedPro
Intellectual Property.

 

(j)          EXCEPT AS EXPRESSLY STATED IN THIS SECTION 2.6, MEDPRO SAFETY
EXPRESSLY DISCLAIMS AS IT RELATES TO THE MEDPRO INTELLECTUAL PROPERTY ALL
REPRESENTATIONS AND WARRANTIES, EXPRESS, IMPLIED OR ARISING BY CUSTOMER OR
TRADE, INCLUDING, BUT NOT LIMITED TO, WARRANTIES OF MERCHANTABILITY, FITNESS FOR
A PARTICULAR PURPOSE AND NON-INFRINGEMENT.

 

(k)          Vision has consented to the Contemplated Transactions, and
evidences this consent by the Consent attached to this Agreement at Exhibit F.

 

(l)          Neither MedPro Safety nor MedPro Investments is subject to or aware
of any obligation of any Person with respect to any of the MedPro Intellectual
Property other than the VCI Technology Agreements and the MSM 2010.

 

13

 

 

2.7          Indemnification.

 

(a)          Each of MedPro Safety and MedPro Investments shall, jointly and
severally, indemnify, defend and hold harmless Greiner, each Noteholder and each
of their respective affiliates, and the respective officers, directors,
employees, agents, attorneys and other representatives of each of the foregoing,
and the respective successors and assigns of each of the foregoing, from and
against any and all liabilities, claims, demands, actions, losses, damages,
costs and expenses (including, without limitation, labor costs, transport costs,
costs for accommodation of employees, court costs and reasonable attorneys’
fees), (i) arising out of or relating to any breach by Seller of any of the
Seller representations or warranties, or by Seller of any covenant, term or
condition, set forth in this Agreement, and/or (ii) arising out of or relating
to any MedPro Product or other use of any of the Hooman Patent or Licensed
Patents or manufacture, use, offer for sale, sale or importation of any product
or process practicing any of the Hooman Patent or Licensed Patents.

 

(b)          Each of MedPro Safety and MedPro Investments shall, jointly and
severally, indemnify, defend and hold harmless Greiner and its affiliates, and
the respective officers, directors, employees, agents, attorneys and other
representatives of each of the foregoing, and the respective successors and
assigns of each of the foregoing, from and against any and all liabilities,
claims, demands, actions, losses, damages, costs and expenses (including,
without limitation, labor costs, transport costs, costs for accommodation of
employees, court costs and reasonable attorneys’ fees), arising out of or
relating to any right of action or claim arising in connection with any of the
Hooman Patent or the Licensed Patents in the MedPro Fields of Use (as that term
applies to the Hooman Patent and the Licensed Patents, respectively), all claims
by reason of present or future infringement or violation of any of the
foregoing, and all rights to sue and collect damages in relation to any such
infringement or violation, and by way of example, and not limitation,
enforcement of any of the Hooman Patent or the Licensed Patents.

 

(c)          Provided that this Agreement is not terminated prior to the
assignment, sale and transfer of the MedPro Intellectual Property, Greiner shall
indemnify, defend and hold harmless each Noteholder and each of their respective
affiliates, and the respective officers, directors, employees, agents, attorneys
and other representatives of each of the foregoing, and the respective
successors and assigns of each of the foregoing, from and against any and all
liabilities, claims, demands, actions, losses, damages, costs and expenses
(including, without limitation, labor costs, transport costs, costs for
accommodation of employees, court costs and reasonable attorneys’ fees), arising
out of or relating to any breach by Greiner of its obligation to pay the
payments pursuant to Section 2.3 of this Agreement in accordance with the terms
and conditions of this Agreement.

 

(d)          Provided that this Agreement is not terminated prior to the
assignment, sale and transfer of the MedPro Intellectual Property, and subject
to the immediately following sentence, Greiner shall indemnify, defend and hold
harmless MedPro Safety and its affiliates, and the respective officers,
directors, employees, agents, attorneys and other representatives of each of the
foregoing, and the respective successors and assigns of each of the foregoing
(collectively “MedPro Safety Indemnitees”), from and against any and all
liabilities, claims, demands, actions, losses, damages, costs and expenses
(including, without limitation, labor costs, transport costs, costs for
accommodation of employees, court costs and reasonable attorneys’ fees)
(collectively “Claims”), arising out of or relating to (i) any claim by a third
party based on a theory of product liability directed to a product practicing
the MedPro Intellectual Property made, offered for sale or sold by Greiner; and
(ii) arising out of or relating to any product of Greiner using the MedPro
Intellectual Property, or manufacture, use, offer for sale, sale or importation
of any product or process practicing any of the MedPro Intellectual Property
alleging infringement of violation of any third party intellectual property.
Notwithstanding the immediately preceding sentence, Greiner shall have no
obligation to indemnify, defend or hold harmless any of the MedPro Safety
Indemnitees to the extent any Claim is based on (iii) any product of Greiner in
existence on or before the Assignment Effective Date; or (iv) the MedPro
Intellectual Property or the use or other exploitation thereof and such Claim
could not have been made but for use or other exploitation of the MedPro
Intellectual Property.

 

14

 

 

2.8          Representations and Warranties of Each Party.

 

Each party, severally and not jointly, represents and warrants each of the
following to each of the other parties:

 

(a)          It is duly organized, validly existing, and in good standing under
the laws of its jurisdiction of incorporation, formation, or organization, as
applicable, and has all organizational power and authority to conduct its
business, to own, lease, or operate its properties in the places where its
business is conducted and such properties are owned, leased, or operated.

 

(b)          It has the right, power and authority to enter into this Agreement,
and any agreement contemplated hereby (collectively, the “Transaction
Agreements”), and to perform its obligations and consummate the transactions
contemplated hereby and thereby;

 

(c)          The execution, delivery, and performance of each of the Transaction
Agreements by it has been authorized and approved by all necessary action on the
part of such party, and each of the Transaction Agreements is the legal, valid,
and binding obligation of such party, as applicable, enforceable against it in
accordance with its terms, except as enforceability may be limited by applicable
equitable principles or by bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ rights generally, and to the exercise of
judicial discretion in accordance with general equitable principles;

 

(d)          The execution by it of the Transaction Agreements to which it is a
party, and the performance by it of its obligations and duties hereunder and
thereunder, do not and will not violate such party’s organizational documents,
any applicable laws or regulations, or the legal rights of any third parties, or
the terms of any other agreement to which such party is a party;

 

(e)          It has not made and will not make any commitment to any other
Person inconsistent with the rights granted and obligations undertaken pursuant
to the Transaction Agreements;

 

(f)          Except for the consent of the Trustee referred to in Section 2.2(g)
of this Agreement, no consent, approval, authorization, or action by any third
party not a party to this Agreement or any court, administrative agency, or
other governmental authority is required in connection with the execution and
delivery by it of this Agreement or the Transaction Agreements to which it is a
party or the performance by it of its obligations herein or therein.

 

2.9           Documents, and FDA and Regulatory Matters.

 

Notwithstanding termination of the MSM 2010, Seller shall provide and transfer
to Greiner all certificates, licenses, documents, specifications and records in
its possession that relate to the Products. Seller further agrees to provide
upon the request of Greiner all reasonable assistance to Greiner with regard to
any regulatory and/or quality management matter concerning the Products,
provided that Greiner reimburses MedPro Safety for the reasonable travel costs
and expenses incurred by Seller to provide such assistance.

 

2.10          Termination.

 

(a)          This Agreement may be terminated by mutual agreement of all of the
parties hereto.

 

(b)          Greiner shall have the right, exercisable on or prior to March 1,
2013 and only prior to the making of any payment pursuant to Section 2.3(a), to
terminate this Agreement on the occurrence of any of the following, in which
case Greiner shall have no obligation to pay any of the amounts set forth in
Section 2.3 of this Agreement: (i) if MedPro Safety or MedPro Investments
breaches any representation, warranty or covenant before March 1, 2013; (ii) if
the VCI Technology Agreements have not been terminated, or alternatively,
amended to the satisfaction of Greiner in its sole discretion,before the March
1, 2013; (iii) if any security interest or other lien or encumbrance on the
MedPro Intellectual Property has not been released in full before the March 1,
2013; or (iv) if Seller has not provided to Greiner evidence reasonably
satisfactory to Greiner that all security interests, liens and other
encumbrances on the MedPro Intellectual Property (including, but not limited to,
all security interests, liens and other encumbrances of Athyrium, Post Advisory,
U.S. Bank National Association, and Vision Opportunity Master Fund LLC) have
been released in full before March 1, 2013. The immediately preceding sentence
shall not apply to the Noteholders’ security interests in the payments owed
Noteholders under the Notes to be released on the Assignment Effective Date
pursuant to Section 2.1 of this Agreement. Greiner agrees that each condition
set forth in clauses (ii), (iii) and (iv) above may be satisfied, whereupon
Greiner shall no longer have the right to terminate this Agreement pursuant to
such satisfied condition, by delivery into escrow with counsel for Greiner of
duly executed instruments of termination or release in form and substance
reasonably satisfactory to Greiner together with instructions to release such
instruments upon the making of the payments to be made by Greiner pursuant to
Section 2.3(a).

 

15

 

 

2.11          Further Covenants.

 

(a)          Seller shall make no use of any intellectual property or
proprietary right of Greiner or any of its affiliates, including, but not
limited to, any of the MedPro Intellectual Property, except as expressly set
forth in this Agreement. For purposes of clarification, Seller shall immediately
remove all Trademarks of Greiner from any of Seller’s websites, marketing
materials and other documents using such Trademarks.

 

(b)          Seller shall not, directly or indirectly, challenge, contest or
oppose, or move to cancel, any of the MedPro Intellectual Property.

 

(c)          Seller shall maintain in full force and effect all MedPro
Intellectual Property from the Effective Date of this Agreement through the
Assignment Effective Date, and shall not allow or permit any of the MedPro
Intellectual Property to lapse, expire or abandon, and, shall not allow or
permit any debt, security interest, lien, license or other encumbrance to be
placed on or attach to any of the MedPro Intellectual Property during the period
of time from the Effective Date of this Agreement through the Assignment
Effective Date.

 

(d)          Seller shall not directly or indirectly cause, establish or allow
any security interests, liens or other encumbrances, or claims of any kind by a
Person not a party to this Agreement, on or in respect of the Purchase Price
Payments other than those in favor of the Noteholders created hereunder.

 

2.12          Confidentiality.

 

(a)          Each party recognizes that it has had access to and knowledge of
certain information of one or more of the other parties (collectively, the
“Confidential Information”) including (except as otherwise provided in this
Section 2.12(a)): (i) the MedPro Intellectual Property; or (ii) confidential or
proprietary information concerning one or more of the other parties to this
Agreement or its affiliates furnished or made available in connection with this
Agreement or the Transaction Agreements.

 

(b)          Notwithstanding the generality of the foregoing, Confidential
Information does not include information that, as evidenced by documentary
evidence, (i) is or becomes publicly available or broadly known without any
breach by the receiving party of this Agreement or any other Transaction
Agreement, or breach of other confidentiality obligation, (ii) was known by the
receiving party at the time such information was disclosed to such party, its
affiliates or its or its affiliates’ directors, officers, employees, agents,
advisers, financing sources and other representatives (including attorneys,
accountants, consultants, financing sources and financial advisors)
(“Representatives”) in accordance herewith, provided such information was not
disclosed to such party under obligation of confidentiality (and excluding any
MedPro Intellectual Property); (iii) was independently developed by the party
receiving such information, its affiliates or its or its affiliates’
Representatives prior to the receipt by the receiving party, provided that such
receiving party did not receive such information under obligation of
confidentiality, and provided that such information does not include any of the
MedPro Intellectual Property; or (iv) becomes known to the receiving party on a
non-confidential basis from a source other than the owning party or another
party hereto (and without any breach of this Agreement or any other Transaction
Agreement or, to the knowledge of the receiving party, any other obligation of
confidentiality), provided that such source, to the receiving party’s knowledge,
had the right to disclose such information to such party. Each party
acknowledges that the Confidential Information is valuable, proprietary and
confidential to the owning party and that each party has paid substantial
consideration and incurred substantial costs to acquire or develop its
Confidential Information. Each party agrees that the Confidential Information of
the other parties shall be kept in strict confidence and treated as valuable,
proprietary and confidential. Subject to Section 2.12(c) and (d), each party
agrees that neither it nor any of its affiliates, at any time will, directly or
indirectly, disclose, divulge, or make known to any non-affiliate, use, or
otherwise appropriate for its own benefit or the benefit of others any of the
Confidential Information of any of the other parties under its control, or
permit any non-affiliate to examine or make copies of any documents that contain
or are derived from such Confidential Information, without the prior written
consent of the owner of such Confidential Information. Each party agrees to take
reasonable measures to prevent the inadvertent or accidental disclosure of any
Confidential Information of any of the other parties under its control.

 

16

 

 

(c)          Each party may disclose Confidential Information to the limited
extent that such party is compelled to disclose such Confidential Information
(i) by judicial or administrative process or by other requirements of law,
including U.S. federal securities law, or (ii) in an action or proceeding
brought by a party hereto in pursuit of its rights or in the exercise of its
remedies hereby. In addition, Seller may disclose (x) the Transaction Documents
(excluding any schedules or exhibits hereto or thereto except to the extent
reasonably necessary to be provided (it being understood that the data
comprising the files referenced on the schedules and exhibits shall not be
disclosed)) and (y) financial information relating to the MedPro Intellectual
Property, whether or not aggregated with financial information with respect to
Seller’s other businesses, in each case, in connection with a sale or proposed
sale of all or a portion of Seller’s business; provided, that, the foregoing
shall not permit Seller to disclose, and to the extent included in the foregoing
Seller shall redact and prevent the disclosure of, any (A) customer lists or
customer data, in each case for customers of the business subject to sale or
proposed sale, (B) pricing data with respect to the MedPro Intellectual
Property, or (C) specifications, engineering or design data or files contained
in the MedPro Intellectual Property. In the event that any party is requested or
required by law, by any governmental authority, or by litigation discovery
requests, subpoena, civil investigative demand, or similar processes to disclose
any of the Confidential Information, such party agrees to provide the party
owning such Confidential Information, to the extent permitted by law, with
prompt written notice of such request or requirements so that the parties may
seek an appropriate protective order or waive compliance with the provisions of
this Section 2.12(c). Each party shall reasonably cooperate with the other
party, at the expense of the party requesting cooperation, in connection with
obtaining any such protective order. If, in the absence of a protective order or
a receipt of a waiver by a party under this Agreement, the receiving party is
nonetheless, upon advice of its counsel, legally required to disclose the
Confidential Information, without liability under this Agreement to the party
that owns the Confidential Information, such receiving party may disclose only
that portion of the Confidential Information that such receiving party is
advised by its counsel is legally required.

 

(d)          Notwithstanding anything to the contrary contained herein, each
party may disclose Confidential Information, on a need to know basis: (i) to its
affiliates and its and its affiliates’ Representatives and partners (existing
and prospective), provided that the disclosing party shall instruct each such
recipient to keep confidential and not share with any person the Confidential
Information and such recipient agrees to be bound in writing to such obligations
and agrees that the owner of such Confidential Information is named as a third
party beneficiary under such written agreement, except that no agreement in
writing shall be required for disclosures to attorneys, accountants or other
professional advisors who are subject to professional or ethical obligations to
keep confidential the Confidential Information ; (ii) without any obligation to
provide prior notice, each of the Noteholders may disclose its right to receive
the Athyrium Payments and the Post Advisory Payment, as applicable, to its
investors or prospective investors; (iii) without any obligation to provide
prior notice, cooperate to seek any protective order, or limit disclosure in any
way, in connection with any obligation on the part of the disclosing party, its
affiliates or its or its affiliate’s Representatives to disclose Confidential
Information pursuant to a broad or routine audit, examination or request for
information by any legal, governmental, administrative, or regulatory authority;
and (iv) other than the MedPro Intellectual Property (to the extent such
intellectual property constitutes Confidential Information under this
Agreement), in its regular reports, as required by law, including federal
securities law.

 

17

 

 

(e)          Each party hereby acknowledges and agrees that the prohibitions
against disclosure of Confidential Information recited herein are in addition
to, and not in lieu of, any rights or remedies that the parties may have
available pursuant to the laws of any jurisdiction or at common law to prevent
the disclosure of Confidential Information, and the enforcement by each party of
its rights and remedies pursuant to this Section 2.12 shall not be construed as
a waiver of any other rights or available remedies that Greiner may possess at
law or equity).

 

2.13          Representations and Warranties of Greiner

 

Greiner represents and warrants to the Noteholders that, which representations
and warranties shall expire and be terminated on the earlier of termination of
this Agreement or Greiner’s payment of the amounts set forth in Section 2.3(b):

 

(a)          On a consolidated and non-consolidated basis, Greiner is not now
insolvent and will not be rendered insolvent by any of the rights, duties,
obligations or transactions contemplated by this Agreement (collectively the
“Greiner Contemplated Transactions”). As used in this Agreement, insolvent means
the sum of the debts and other provable liabilities of Greiner exceeds the
present fair saleable value of Greiner’s assets. Greiner also represents and
warrants that Greiner has adequate capitalization for its currently contemplated
business and transactions and that Greiner has not and will not incur debts that
will be beyond the ability of Greiner to pay as such debts mature.

 

(b)          Immediately after giving effect to the consummation of the Greiner
Contemplated Transactions on a consolidated and non-consolidated basis: (i)
Greiner will be able to pay its liabilities when they become due and payable in
the ordinary course of its business; (ii) Greiner will have adequate capital
with which to conduct its present or proposed business; (iii) Greiner will have
assets (calculated at a fair market value) that exceed its liabilities; and (iv)
Greiner will be able to satisfy promptly and in accordance with their terms any
pending, threatened or reasonably anticipated (A) litigation, (B) final
judgments, and (C) actions for money damages (taking into account the maximum
probable amount of any such judgment and any such actions in the earliest
reasonable time at which such actions might be rendered), as well as all other
obligations of Greiner. The cash available to Greiner, after taking into account
all other anticipated uses of cash, will be sufficient to pay all such debts and
judgments promptly in accordance with their terms.

 

(c)          Greiner has sufficient cash on hand or binding enforceable
commitments to provide it with, and on the dates specified in Section 2.3 for
the making of payments to the Noteholders will have, funds sufficient to satisfy
its obligations to pay the Purchase Price Payments. Greiner has no reason to
believe, and has not been provided with any notice (whether written or
otherwise), that any of the persons providing any commitments referred to above
are unable or are not required or do not intend, for any reason, to satisfy
their obligations under such commitments. Greiner acknowledges that its
obligations under this Agreement are not contingent on obtaining financing.

 

2.14          Covenants of Greiner

 

(a)          Greiner covenants to the Noteholders that, until Greiner has paid
the amounts pursuant to Section 2.3 of this Agreement:

 

(i)          Greiner shall not, without the prior written consent of the
Noteholders, merge, dissolve, liquidate, wind-down, amalgamate, consolidate with
or into another Person, or sell, transfer, license, lease or otherwise dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that Greiner may merge, amalgamate or consolidate
with or into another Person without the prior written consent of the Noteholders
but upon 10 business days’ prior written notice to the Noteholders, if (i) the
resulting or surviving person (x) shall, if such Person is not Greiner, first
agree in a writing reasonably satisfactory to the Noteholders to be bound by
this Agreement as if such resulting or surviving Person were an original party
hereto, and to assume and perform Greiner’s obligations under this Agreement,
and (y) shall upon consummation of such merger, amalgamation or consolidation
and any other transactions contemplated to be consummated in connection
therewith, be no less creditworthy, in the reasonable judgment of the
Noteholders, than Greiner is on and as of the Effective Date and (ii) Greiner
Bio-One International AG shall, in connection with such merger, consolidation or
amalgamation, reaffirm its obligations to the Noteholders under the Greiner
Parent Guaranty; and

 

18

 

 

(ii) Except in a transaction permitted under section 2.14(a), Greiner shall
preserve, renew and maintain in full force and effect its legal existence and
good standing under the laws of the jurisdiction of its organization.

 

(b)          Notwithstanding any provision of this Agreement to the contrary, it
is expressly agreed and understood that Greiner Bio-One International AG shall
be entitled to, through a transfer of its equity interests, become a fully owned
affiliate of Greiner Holding AG.

 

(c)          The covenants set forth in this Section 2.14 shall expire and be
terminated on the earlier of the termination of this Agreement or Greiner’s
payment of the amounts set forth in Section 2.3(b) of this Agreement.

 

2.15          Covenants by Noteholders.

 

None of the Noteholders shall sell, assign, or otherwise transfer the Notes to
any Person unless the proposed transferee of the Notes shall first agree in a
writing reasonably satisfactory to Greiner to be bound by this Agreement as if
such transferee were an original party hereto and to assume and perform the
transferring Noteholder’s obligations under this Agreement; provided, however,
that the Noteholders may assign or otherwise transfer Notes to any Person in
connection with the transfer of all assets of an account managed by Athyrium or
Post Advisory; provided, that in connection with such assignment or transfer of
Notes, Athyrium or Post Advisory, as applicable, will use its commercially
reasonable efforts to cause such Person to agree in a writing reasonably
satisfactory to Greiner to be bound by this Agreement as if such transferee were
an original party hereto and to assume and perform the transferring Noteholder’s
obligations under this Agreement.

 

2.16          Expiration of Representations and Warranties.

 

Each party acknowledges and agrees that the expiration, termination or lapse of
any representation or warranty in this Agreement shall be without prejudice to a
party’s right to bring a claim of breach of such representation or warranty
provided that the basis for such claim arose prior to such expiration,
termination or lapse.

 

Miscellaneous

 

3.1           Headings.

 

The Article and Section headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning and interpretation of
this Agreement.

 

3.2          Counterparts.

 

This Agreement may be executed in two or more counterparts being original or
facsimile copies (including by email with PDF attachment), each of which shall
be deemed to be an original and all of which, taken together, shall be deemed to
constitute one and the same Agreement.

 

3.3          Entire Agreement.

 

This Agreement, Exhibits A thru F attached hereto and the Greiner Parent
Guaranty constitute the entire agreement of the parties hereto with respect to
the subject matter hereof and thereof and supersede all prior agreements and
undertakings, both written and oral, between the parties hereto with respect to
the subject matter hereof and thereof.

 

19

 

 

3.4           Assignment.

 

Neither this Agreement, nor any right or obligation hereunder, may be assigned
without the express written consent of each of the parties hereto (which consent
may be granted or withheld in the sole discretion of any such party), as the
case may be; provided, however, that nothing in this Agreement shall be
construed to restrict Greiner’s ability to assign, sell or transfer any of
Greiner’s or its designee’s rights in or to any of the MedPro Intellectual
Property once Greiner obtains such rights pursuant to this Agreement; and
provided further, that this Agreement may be assigned by the Noteholders in
connection with a sale, assignment or other transfer of Notes as provided in
Section 2.15.

 

3.5           Amendment.

 

This Agreement may not be amended, waived or modified except by an instrument in
writing signed by, or on behalf of, each of the parties hereto.

 

3.6           Benefits and Binding Effect.

 

This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and assigns.

 

3.7           Further Assurances.

                                

After Execution, as and so often as the Greiner may require, MedPro will, at the
expense of Greiner, execute and deliver to the Greiner, all such further
documents, do or cause to be done all such further acts and things, and give, in
addition to the requirements of Sections 2.1 and 2.9, all such further
assurances as in the opinion of the Greiner or its counsel are necessary or
advisable to give full effect to the provisions and intent of this Agreement.

 

3.8          Severability.

 

Wherever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but in case any one or
more of the provisions contained herein shall, for any reason, be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality,
or unenforceability shall not affect any other provisions of this Agreement, and
this Agreement shall be construed as if such invalid, illegal, or unenforceable
provision or provisions had never been contained herein unless the deletion of
such provision or provisions would result in such a material change as to cause
completion of the transactions contemplated hereby to be unreasonable.

 

3.9          Full and Final Settlement.

 

The parties acknowledge and agree that this Agreement (including all payments to
be made under Section 2.3(b) of this Agreement), as of the Assignment Effective
Date, is a full and final settlement of any and all obligations, liability,
claims, costs and causes of action arising from any set of facts, under any
theory, known or unknown, from the beginning of time to the Assignment Effective
Date relating to or arising under the Notes, the Note Documents, the MSM 2010,
or the MedPro Intellectual Property, including those claims arising out of, or
relating to, the MSM 2010.

 

3.10        Governing Law and Jurisdiction.

 

(a) Governing Law. The patent, trademark and copyright laws of the United States
of America will govern the construction and operation of this agreement as
applicable. The laws of the State of Delaware will otherwise govern this
agreement without regard to Delaware’s rules relating to conflicts of laws to
the extent no other mandatory law is to be applied to patent rights arising
under the laws of a specific jurisdiction.

 

20

 

 

(b) Jurisdiction. The parties hereto agree that any suit, action or proceeding
seeking to enforce any provision of, or based on any matter arising out of or in
connection with, this Agreement or the transactions contemplated hereby shall be
brought in any federal court located in the State of Delaware or, if such
federal courts shall not have jurisdiction, the Delaware Chancery Court or other
Delaware state court, and each of the parties hereby irrevocably consents to the
jurisdiction of such courts (and of the appropriate appellate courts therefrom)
in any such suit, action or proceeding and irrevocably waives, to the fullest
extent permitted by law, any objection that it may now or hereafter have to the
laying of the venue of any such suit, action or proceeding in any such court or
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum.

 

3.11        Service of Process.

 

(a)          Process in any suit, action or proceeding described in Section
3.10(b) may be served on any party anywhere in the world, whether within or
without the State of Delaware.

 

(b)          Greiner hereby irrevocably appoints, until February 1, 2015,
Corporation Service Company (the “Process Agent”), with an office on the date
hereof at 2711 Centerville Road, Suite 400, Wilmington, DE 19808, United States,
as its agent to receive on behalf of Greiner and its property service of copies
of the summons and complaint and any other process which may be served in any
suit, action or proceeding described in Section 3.10(b). Such service may be
made by mailing or delivering a copy of such process to Greiner in care of the
Process Agent at the Process Agent's above address, and Greiner hereby
irrevocably authorizes and directs the Process Agent to accept such service on
its behalf. Greiner agrees that failure of the Process Agent to give notice to
it of any such service shall not impair or affect the validity of such service
or any judgment rendered in any such suit or proceeding based thereon. If for
any reason the Process Agent shall cease to be available to act as such, Greiner
agrees to irrevocably appoint another such agent in the State of Delaware, as
its authorized agent for service of process, on the terms and for the purposes
of this Section 3.11. Nothing contained in this Section 3.11(b) shall limit in
any way the effectiveness of process served in accordance with Section 3.11(a).

 

(c)          To the extent that Greiner has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process with respect
to itself or its property, Greiner hereby irrevocably and unconditionally waives
such immunity in respect of its obligations under this Agreement and, without
limiting the generality of the foregoing, agrees that the waivers set forth in
this Section 3.11(c) shall have the fullest scope permitted under the Foreign
Sovereign Immunities Act of 1976, as amended, of the United States and are
intended to be irrevocable for purposes of such Act.

 

3.12        Waiver of Jury Trial.

 

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL
BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY.

 

3.13        Notice.

 

All notices, requests, demands, and other communications hereunder shall be in
writing (which shall include communications by email) and shall be delivered (a)
in person or by courier or overnight service, (b) mailed by first class
registered or certified mail, postage prepaid, return receipt requested, or (c)
by email transmission, as set forth below. In no event shall any notice,
request, demand or other communication pursuant to this Section 3.13 be deemed
to be service of process for any reason.

 

21

 

 

For notices to Athyrium:

 

c/o NB Alternatives Advisers LLC

605 Third Avenue, 22nd Floor

New York, NY 10158

Attention: Chris Neira

Christian.neira@nb.com

 

With a copy to:

 

Andrew Hyman, Esq.

Covington & Burling LLP

The New York Times Building

620 Eighth Avenue

New York, NY 10018-1405

E-mail: ahyman@cov.com

 

For Notices to Greiner:

 

Greiner Bio-One GmbH

Attention: Ing. Rainer Perneker, MBA

Bad Haller Strasse 32

4550 Kremsmuenster

AUSTRIA

Attention: Rainer Perneker

E-Mail: rainer.perneker@gbo.com

 

With a copy to:

 

Michael S. Connor, Esq.

Alston & Bird, LLP

101 South Tryon Street, Suite 4000

Charlotte, NC 28280 USA

E-mail: mike.connor@alston.com

 

For Notices to Post Advisory:

 

Post Advisory Group

1620 26th Street

Suite 6500N

Santa Monica, CA 90404

Attention: General Counsel

 

With a copy to:

 

Latham & Watkins LLP

355 South Grand Avenue

Los Angeles, CA 90071

Attention: Casey T. Fleck, Esq.

E-mail: Casey.Fleck@LW.com

 

For Notices to MedPro Safety and MedPro Investments:

 

MedPro Safety Products, Inc.

145 Rose Street

Lexington, KY 40507

Attention: W. Craig Turner

 

22

 

 

With a copy to:

 

Frost Brown Todd LLC

400 West Market Street, 32nd Floor

Louisville, KY 40202

Attention: Alan K. MacDonald

E-mail: amacdonald@fbtlaw.com

 

3.14          Survival.

 

The following sections of this Agreement shall survive termination of this
Agreement provided that the termination occurs on or before March 1, 2013:
Section [Insert Section references]. No term or condition of this Agreement
except as set forth in the immediately preceding sentence shall survive
termination or expiration of this Agreement.

 

3.15          Counterparts; Effectiveness.

 

This Agreement (including any exhibits hereto) and any amendments, waivers,
consents, or supplements may be executed in counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument. This Agreement
(including exhibits hereto) shall become effective upon the execution and
delivery of a counterpart hereof by each of the parties hereto.

 

[Signatures on the Following Pages]

 

23

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

 

BUYER: GREINER BIO-ONE GmbH       By: /s/ Rainer Perneker   Name: Rainer
Perneker   Title: CBU       By: /s/ Georg Heftberger   Name: Georg Heftberger  
Title: CFU

 

[SIGNATURE PAGE TO ASSET PURCHASE AGREEMENT]

 

24

 

 

MEDPRO SAFETY: MEDPRO Safety products, inc     By: /s/ Marc T. Ray   Name: Marc
T. Ray   Title: VP Finance/CFO     MEDPRO INVESTMENTS: medpro investments llc  
    By: /s/ Marc T. Ray   Name: Marc T. Ray   Title: Manager

 

[SIGNATURE PAGE TO ASSET PURCHASE AGREEMENT]

 

25

 

 

ATHYRIUM FUND (A): ATHYRIUM OPPORTUNITIES FUND (A) LP       By: Athyrium
Opportunities Associates LP, its general partner   By: Athyrium Opportunities
Associates GP LLC, its general partner

 

  By: /s/ Christian Niera   Name: Christian Niera   Title: Authorized Signatory

 

ATHYRIUM FUND (B): ATHYRIUM OPPORTUNITIES FUND (B) LP       By: Athyrium
Opportunities Associates LP, its general partner   By: Athyrium Opportunities
Associates GP LLC, its general partner

 

  By: /s/ Christian Niera   Name: Christian Niera   Title: Authorized Signatory
    NB ATHYRIUM: NB ATHYRIUM LLC    

 

  By: NB Secondary Opportunities Associates II LP, its managing member   By: NB
Secondary Opportunities Associates II GP LLC, its general partner

 

  By:  /s/ Christian Niera   Name: Christian Niera   Title: Authorized Signatory

 

[SIGNATURE PAGE TO ASSET PURCHASE AGREEMENT]

 

26

 

 

POST ADVISORY: POST ADVISORY GROUP       By: /s/ Sanije Perrett   Name: Sanije
Perrett   Title: COO       OHIO PUBLIC EMPLOYEEES RETIREMENT SYSTEM       By:
Post Advisory Group, LLC, as   investment manager       By: /s/ Sanije Perrett  
Name: Sanije Perrett   Title: COO       SOUTH CAROLINA RETIREMENT   INVESTMENT
COMMISSION       By: Post Advisory Group, LLC, as   investment manager       
By: /s/ Sanije Perrett   Name: Sanije Perrett   Title: COO       POST
TRADITIONAL HIGH YIELD FUND, L.P.       By: : Post Advisory Group, LLC, as
general partner       By: /s/ Sanije Perrett   Name: Sanije Perrett   Title: COO
      POST INTERMEDIATE TERM HIGH YIELD FUND, L.P.       By: Post Advisory
Group, LLC, as general partner       By: /s/ San ije Perrett   Name: Sanije
Perrett   Title: COO

 

[SIGNATURE PAGE TO ASSET PURCHASE AGREEMENT]

 

27

 

 

The exhibits to the Asset Purchase Agreement are listed below and have been
omitted. MedPro Safety Products, Inc. agrees to furnish supplementally a copy of
any omitted exhibit to the Commission upon request.

 

Exhibit No.   Description       A-1   Hooman Patent Chart A-2   Licensed Patents
Chart A-3   Non-Licensed Patents Chart B   Intellectual Property Assignment
Agreement C   Account and Wiring Instructions D   Security Interest Release
Agreement E   Irrevocable Instruction to Trustee F   Consent from Vision
Opportunity Master Fund, Ltd.

 

28

 

